Case 1:20-cv-00303-ILG-VMS Document 35 Filed 11/10/20 Page 1 of 2 PageID #: 273




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ECP PROPERTY II LLC,                                           :
                                                               :    PLAINTIFF’S NOTICE OF
                           Plaintiff,                          :    DISMISSAL WITHOUT
                                                               :    PREJUDICE
v.                                                             :
                                                               :    CV-20-00303 (ILG) (VMS)
JOSEPH S. NORTON, et al.,                                      :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X


        Please take notice the pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

Plaintiff ECP Property II LLC hereby dismisses this action as against Defendant Thema Norton

only, without prejudice.




Dated: November 10, 2020                             Friedberg PC


                                                            /s/ Jeremy S. Friedberg
                                                     Jeremy S. Friedberg (JF-3772), pro hac vice
                                                     Gordon S. Young (GY-8331)
                                                     10045 Red Run Boulevard, Suite 160
                                                     Baltimore, Maryland 21117
                                                     (410) 581-7400
                                                     (410) 581-7410 (facsimile)
                                                     jeremy@friedberg.legal
                                                     gordon.young@friedberg.legal

                                                     Attorneys for ECP Property II LLC
Case 1:20-cv-00303-ILG-VMS Document 35 Filed 11/10/20 Page 2 of 2 PageID #: 274




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of November, 2020, a copy of the foregoing was

served via the Court’s CM/ECF system on all counsel of record.



                                           /s/ Jeremy S. Friedberg
                                           Jeremy S. Friedberg




                                              2
